Case 2:19-cv-01108-SB-JPR Document 68 Filed 05/07/21 Page 1 of 8 Page ID #:606
Case 2:19-cv-01108-SB-JPR Document 68 Filed 05/07/21 Page 2 of 8 Page ID #:607




properly manage this case, the Court requires the parties to file the supplemental
material detailed below by no later than June 8, 2021.

        Witnesses. The parties are hereby ORDERED to resubmit a joint witness
list that contains a specific offer of proof for each witness, describing in detail (a)
each specific subject about which the witness will testify, (b) the relevance of each
subject, (c) the admissibility of each subject under Rules 402 and 403 of the
Federal Rules of Evidence; and (d) the amount of time anticipated on direct
examination and cross-examination on each subject. The failure to provide the
specific information required may result in exclusion of evidence or appropriate
sanctions. The parties shall meet and confer in preparing this joint witness list by
no later than May 25, 2021, and continuing as necessary, and shall cooperate in
reasonably identifying the time needed for direct examination and cross-
examination on each subject.

      Exhibits. The parties are also ORDERED to meet and confer about the
exhibits intended to be introduced at trial. Each exhibit must be introduced for
admission as a whole rather than a portion thereof. For example, if a party seeks to
introduce a portion of medical records, the portion to be introduced must be
presented as its own exhibit (and not as a part of a whole). This applies to all
evidence, including photographs and other reproductions or depictions.

        On or before June 8, 2021, the parties are ordered to resubmit a joint exhibit
list that contains each exhibit to be admitted in the table form below with the first
five columns completed by the parties in full:

  Ex. No.        Description   Stipulation       Objection   Response           [Ruling]



       Other matters. In the event there are other issues that must be resolved
before trial, they should be identified in the June 8, 2021 pretrial submission. Both
parties should present their position along with a short statement, supported with
legal authority, for why their position is correct and why the opposition’s position
is incorrect.




 CV-90 (12/02)                  CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                             2
Case 2:19-cv-01108-SB-JPR Document 68 Filed 05/07/21 Page 3 of 8 Page ID #:608




      Motions in Limine. The Court has reviewed the parties’ motions in limine
and rules as follows:

1.        Defendant’s JMIL to exclude Plaintiff’s proffered expert witness Rachel
          Shaw (Dkt. No. 61)

       Defendant Equinox Holdings, Inc. seeks to exclude any testimony from
Rachel Shaw, whom Plaintiff Ana Perez proffers as a witness to provide expert
opinions about human-resource issues. Defendant argues that Shaw’s expert report
is solely comprised of improper (and incorrect) legal opinions, noting the report
largely cites statutes, regulations, and case law and then provides analysis of
whether Defendant violated those legal authorities. Plaintiff responds that Shaw
will merely educate the jury regarding industry standards and human resources
practices, and that this type of testimony is routinely allowed in California. See,
e.g., Maharaj v. California Bank & Tr., 288 F.R.D. 458, 460 (E.D. Cal. 2013)
(“courts commonly permit human resources experts to testify on human resources
management policies and practices and whether an employer deviated from those
policies and practices”) (citation omitted). Defendant replies that the expert report
does not analyze industry standards or human-resource policies or practices but
legal statutes, regulations, and case law. Defendant requests that Shaw be excluded
from testifying because she would need to essentially abandon the content of her
report and instead testify on the very different subjects of industry standards and
policies and practices.

       The motion is GRANTED. Shaw’s expert report does not focus on industry
standards or best practices but regulations, statutes, and case law and whether
Defendant met its obligations under California law. See Dkt. No. 61-1 Ex. A
(Expert Report of Rachel Shaw, MBA) The contents of her report thus amount to
impermissible legal opinions. Sitter v. Ascent Healthcare Sols., Inc., No. C-09-
5682 EMC, 2011 WL 2682976, at *1 (N.D. Cal. July 8, 2011) (rejecting argument
that HR expert’s testimony was unreliable because “she did not rely on any legal
authority” because doing so “would essentially be providing legal opinions”).
Because the expert report appears to contain entirely impermissible opinions, Shaw
should be excluded from testifying. To do otherwise would allow her to testify
without providing a written expert report about the relevant areas of inquiry. See
Fed. R. Civ. P. 26(a)(2)(B) (requiring written report, prepared and signed by
witness, “if the witness is one retained or specially employed to provide expert
testimony in the case”); Torres v. City of Los Angeles, 548 F.3d 1197, 1213 (9th
Cir. 2008) (holding trial court abused its discretion by allowing witness who fell


 CV-90 (12/02)                  CIVIL MINUTES – GENERAL          Initials of Deputy Clerk VPC

                                            3
Case 2:19-cv-01108-SB-JPR Document 68 Filed 05/07/21 Page 4 of 8 Page ID #:609




under the purview of Rule 26(a)(2)(B) “to testify without providing a written
expert report”).

        At the pretrial conference, Plaintiff expressed that certain portions of the
expert report were appropriate under the Court’s ruling and may permit the expert
to testify to some extent. Plaintiff may provide a supplemental joint filing, due
June 8, 2021, citing specific portions of the report that appropriately discuss
industry standards or best practices. Defendant should be provided with Plaintiff’s
portion of the filing a week before the due date and include its response. Each
side’s portion may consist of no more than two pages.


2.        Plaintiff’s JMIL to exclude any evidence of collateral source payments
          (Dkt. No. 60)

       Plaintiff seeks to exclude evidence of the workers’ compensation benefits
she received. Plaintiff contends that those benefits do not require an offset to
damages under California law and that evidence of those benefits are precluded by
the collateral source rule. Plaintiff also requests that the Court admonish counsel
and witnesses to avoid any reference to the existence of such collateral source
payments. Defendant responds that California law prohibits a double recovery and
requires that an employee’s damages must be offset by workers’ compensation
benefits. Witt v. Jackson, 57 Cal. 2d 57, 73 (1961) (“Since . . . the injured
employee may not be allowed double recovery, his damages must be reduced by
the amount of workmen’s compensation he received.”). Defendant also argues that
the collateral source doctrine does not apply because Plaintiff’s benefits were
derived from Defendant’s payments and not an independent collateral source.
Plaintiff replies that workers’ compensation insurance is a benefit of employment
and, thus, the employees can be deemed to have paid for the insurance with her
own labor. Plaintiff also requests that, if the Court deems an offset appropriate, that
the Court (and not the jury) calculate and apply the offset.

       The motion is GRANTED, in part. The collateral source rule “operates both
as a substantive rule of damages and as a rule of evidence.” Mize-Kurzman v.
Marin Cmty. Coll. Dist., 202 Cal. App. 4th 832, 872 (2012); see Quintero v. United
States, No. 1:08-CV-01890-OWW, 2010 WL 5071045, at *4 (E.D. Cal. Dec. 7,
2010) (California’s “collateral source rule has two components: (1) a substantive
rule that prohibits reduction of the damages plaintiff would otherwise receive for
plaintiff's receipt of collateral source compensation; and (2) an evidentiary rule that
limits what the jury is told about plaintiff's receipt of collateral source

 CV-90 (12/02)                  CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                            4
Case 2:19-cv-01108-SB-JPR Document 68 Filed 05/07/21 Page 5 of 8 Page ID #:610




compensation.”). Here, Plaintiff appears to invoke the rule for both its substantive
and evidentiary purposes.

       It is unclear whether the collateral source rule applies to workers’
compensation payments in disputes between an employee and employer, when the
benefits were the result of the employer’s payments. Though neither party provides
binding California law that answers the question definitively, a recent district court
surveyed California authorities and concluded that “the California Supreme Court
would hold that workers’ compensation benefits are not a source wholly
independent because the employee has constructively paid for the benefits through
his labor.” Garcia v. Praxair, Inc., No. 1:18-CV-01493-SAB, 2021 WL 38183, at
*17 (E.D. Cal. Jan. 5, 2021). “Therefore, the collateral source rule would apply to
workers’ compensation payments.” Id.

       Garcia is not binding, and the Court has not yet considered whether it is
persuasive because Defendant has not had an opportunity to respond to it. Nor
does it appear that this issue requires immediate resolution. The California Court
of Appeal has instructed that when applying Witt, the primary authority relied on
by Defendant, “[t]he appropriate procedure for applying a benefit offset . . . is for
the trier of fact . . . initially to determine the employer’s degree of fault . . . and
then for the court, upon motion, to determine the amount of the offset.” Engle v.
Endlich, 9 Cal. App. 4th 1152, 1166-67 (1992). If the jury awards damages to
Plaintiff, Defendant may move to offset those damages by the amount of workers’
compensation benefits. At that point, the Court may resolve whether an offset is
appropriate and, if so, in what quantity.

       But because—under either interpretation of the collateral source rule—the
Court, not the jury, will determine how to offset an workers’ compensation
benefits against a potential award of damages, the fact and amount of those
benefits are not relevant at trial. Perez v. Auto Tech. Co., No. NO. CV 13-06728
MMM (VBKx), 2015 WL 12750274, at *3 (C.D. Cal. June 1, 2015). At the pretrial
conference, both parties agreed to the Engle procedure as described above (with
the Court determining any appropriate offset in the event of a jury verdict against
Defendant). To the extent that there is a right to a jury trial on this issue, both
parties agreed to waive it.

       Thus, the Court GRANTS the motion to exclude from presentation to the
jury evidence of the workers’ compensation benefits as well as any argument
concerning an offset of damages. At the pretrial conference, Defendant noted that
workers’ compensation doctors and workers’ compensation treatment providers

 CV-90 (12/02)                  CIVIL MINUTES – GENERAL             Initials of Deputy Clerk VPC

                                            5
Case 2:19-cv-01108-SB-JPR Document 68 Filed 05/07/21 Page 6 of 8 Page ID #:611




play an important role in its defense, such that references to workers’
compensation cannot be entirely sanitized. The parties are ordered to meet and
confer and prepare a stipulation governing the scope of agreeable reference to
workers’ compensation by June 8, 2021.


      Disputed Jury Instructions. The Court has reviewed the disputes over
multiple jury instructions. (Dkt. Nos. 41, 43, 64)

1.        Ninth Circuit Model Jury Instruction 2.4: Deposition in lieu of live
          testimony

       Plaintiff seeks to present the model instruction about deposition in lieu of
live testimony. Defendant disputes inclusion of this instruction, not because of any
issue with the instruction, but because Plaintiff has not complied with Local Rule
16-2.7, which governs the presentation of such testimony.

       This dispute is not appropriately resolved in the context of jury instructions.
The parties are ORDERED to meet and comply with the proper procedures to
present such deposition testimony in lieu of a live witness. The parties must also
submit a joint filing by June 8, 2021, clearly identifying the portions of the
depositions to be presented at trial. Objections to any portion(s) of the proposed
testimony must be stated in the margins in text boxes, stating only the ground(s)
for the objection and the brief response. (Example: “Objection, hearsay.”
“Response—excited utterance.”)

2.        Remaining amended or special instructions

       Plaintiff also seeks several amended or special instructions. The Court’s
Pretrial and Trial Order states that counsel “may submit alternatives” to the model
jury instructions “only if counsel has a reasoned argument that they do not properly
state the law or are incomplete.” Plaintiff fails to persuade the Court that the model
instructions are incomplete or wrong, or that Plaintiff will be prejudiced without
the amended/special instructions. And Defendant persuasively argues that the
disputed instructions are unnecessary in light of the established model instructions
on commonly litigated claims.1


1
  It also appears that Plaintiff’s Special Jury Instruction 5, provided months after
the other pretrial filings and days before the pretrial conference, is untimely. Dkt.

 CV-90 (12/02)                   CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                             6
Case 2:19-cv-01108-SB-JPR Document 68 Filed 05/07/21 Page 7 of 8 Page ID #:612




      If Plaintiff wishes to renew her request, the parties must meet and confer and
provide a joint filing by June 8, 2021, including:

     • Plaintiff’s proposed instruction; a short statement from Plaintiff (two-to-four
       paragraphs), including points and authorities, indicating why a special
       instruction is required, why the model instruction is legally incorrect or
       materially incomplete, and why the proposed instruction is legally correct
       and necessary to avoid prejudice; and

     • A short statement from Defendant, including points and authorities, in
       support of any objections or the sufficiency of the model instruction.

      Finally, the Court notes both parties seek a special instruction on “Indefinite
Leaves of Absence.” Given that the parties agree a special instruction is
appropriate, the Court will permit one. Plaintiff desires an instruction indicating:

          A leave of absence request is not indefinite if there is a reasonable
          likelihood that the leave of absence will allow the employee to return
          to work at some point. A leave of absence is not indefinite simply
          because an approximate date of return is provided.

Dkt. No. 41. Defendant, by contrast, seeks an instruction, stating:

          An indefinite leave of absence is not a reasonable accommodation.

Dkt. No. 43. Plaintiff provides no persuasive authority for the notion that a leave of
absence is a reasonable accommodation if it will allow the worker “to return to
work at some point.” But Plaintiff appears correct that leave is not “indefinite”
merely because the date of return is not precisely known. Garcia-Ayala v. Lederle
Parenterals, Inc., 212 F.3d 638, 648 (1st Cir. 2000) (“Some employees, by the
very nature of their disability, are unable to provide an absolutely assured time for
their return to employment, but that does not necessarily make a request for leave
to a particular date indefinite. . . . An unvarying requirement for definiteness
departs from the need for individual factual evaluation.”). Defendant, in turn,


No. 64. Both sides may address the timelines of this instruction if Plaintiff elects to
renew her request for it.

 CV-90 (12/02)                    CIVIL MINUTES – GENERAL           Initials of Deputy Clerk VPC

                                              7
Case 2:19-cv-01108-SB-JPR Document 68 Filed 05/07/21 Page 8 of 8 Page ID #:613




provides ample California authority indicating that California law “does not
require the employer to provide an indefinite leave of absence.” Nealy v. City of
Santa Monica, 234 Cal. App. 4th 359, 378 (2015).

       The parties should meet and confer and attempt to agree to a special
instruction that appropriately combines the relevant legal principles.2 The parties
should disclose the outcome of their efforts in their filing on June 8, 2021.

      Thus, the Court DENIES the requests for the jury instructions in dispute,
without prejudice to a renewed request.

          IT IS SO ORDERED.




                                                                                    0/22




2
  The parties should consider the following instruction: “An indefinite leave of
absence is not a reasonable accommodation. However, a leave of absence is not
indefinite simply because an approximate date of return is provided.”

 CV-90 (12/02)                 CIVIL MINUTES – GENERAL            Initials of Deputy Clerk VPC

                                           8
